         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                      Page 1of1   13
                                                    UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                                                                                             (For Offenses Committed On or After November 1, 1987)
                                             v.

                                        Bisente Elias-Aguilar                                                Case Number: 3:19-mj-20915

                                                                                                             Michael Anthony Hernandez
                                                                                                             Defendant's Attorney


         REGISTRATION NO. 83376298

         THE DEFENDANT:
          IZI pleaded guilty to count(s) 1 of Complaint    ~~~---.::.~~~~~~~~~~~~~~~~~~~~~~~~~




               D was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                          Nature of Offense                                                                           Count Number(s)
          8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                                 1

               D The defendant has been found not guilty on count(s)                               ~~~~~~~~~~~~~~~~~~~-




               D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                                                              dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                               D TIME SERVED
               IZI Assessment: $10 WAIVED IZI Fine: WAIVED
               IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                            charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                         Wednesday, February 20, 2019
                                                                                                         Date of Imposition of Sentence


          Received
                                    \                                    F~t. ED
                         DUSM
                                                                         FEB 2 0 2019
                                                             CLERK, U.S. DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA
                                                           BY                                  DEPUTY
           Clerk's Office Copy                                                                                                                           3: 19-mj-20915

------   -~-   -------·---   ----~---   ·------ --- -- -------------------- ______________ .,______________________________ ------- --   ··-------~---------------------...!
                                                                                                                                                                                      !
